DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4,6,8,12,14,16,20,21,25,29,35-37,39,43 and 44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination sending, by a user equipment at level i, a preamble on a resource of a Physical Random Access Channel at level k according to a determined power control mode, wherein k is greater than or equal to i; wherein the power control mode comprises at least one of the following: mode one: transmitted power of the preamble of the Physical Random Access Channel at level k is determined according to a path loss between the user equipment and a base station, maximum transmitted power, and target received power of the preamble of the Physical Random Access Channel at level k;  mode two: the transmitted power of the preamble of the Physical Random Access Channel at level k is the maximum transmitted power of the user equipment; or mode three: the transmitted power of the preamble of the Physical Random Access Channel at level k is maximum transmitted power of a user equipment corresponding to level k.

Regarding claim 37, the prior art of record fails to teach or suggest alone, or in combination configuring at least two maximum transmitted power values; and when a preset condition is satisfied, sending, by a user equipment, an uplink channel by using one of the at least two maximum transmitted power values, wherein the preset condition comprises at least one of the following: a number N of repeated transmissions of the uplink channel is greater than or equal to a threshold Nth: a level index i 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.